NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES E. GRIFFIN II,                          No.    19-55598

                Plaintiff-Appellant,            D.C. No.
                                                3:16-cv-02715-JLS-WVG
 v.

RACQUEL E. ZURBANO; DORRIE P.                   MEMORANDUM*
STEADMAN; MICHAEL J. ROGGELIN;
K. SPENCE; MICHAEL SANTOS;
MICHAEL MARTEL, Warden;
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION, Richard J. Donovan
State Prison; DOES, 1-100; Medical Staff
and Employees, Richard J. Donovan State
Prison,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                             Submitted July 21, 2020**


Before: O’SCANNLAIN, TROTT, and N.R. SMITH, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Charles Griffin II appeals from the entry of summary judgment on his 42

U.S.C. § 1983, conspiracy, intentional infliction of emotional distress, and

negligence actions against staff at the Richard J. Donovan Correctional Facility. The

facts are known to the parties, and we do not repeat them here.

                                          I

                                          A

                                          1

      The district court correctly granted the defendants’ motions for summary

judgment on Griffin’s claim of First Amendment retaliation. With respect to the

decision to reduce Griffin’s daily morphine dosage, Griffin failed to raise a genuine

issue of Dr. Michael Santos’s motive. See Rhodes v. Robinson, 408 F.3d 559, 567–

68 (9th Cir. 2005). With respect to the filing of two informational “chronos,” Griffin

failed to raise a genuine issue of nurse Racquel Zurbano or nurse supervisor Michael

Roggelin’s motive. See id.; see also McCollum v. Cal. Dep’t of Corr. & Rehab., 647

F.3d 870, 882 (9th Cir. 2011). With respect to the filing of the Rules Violation

Report and the placement of Griffin in administrative segregation, Griffin failed to

raise a genuine issue of nurse Dorrie Steadman or lieutenant Ken Spence’s motive.

See id.

                                          2

      The district court properly granted the defendants’ motions for summary

                                          2
judgment on Griffin’s claim of an Eighth Amendment violation. Griffin fails to raise

a genuine issue of deliberate indifference; he merely disagrees with Dr. Santos’s

diagnostic protocol and treatment choices. See Hamby v. Hammond, 821 F.3d 1085,

1092 (9th Cir. 2016).1

                                          3

       The district court correctly granted the defendants’ motions for summary

judgment on Griffin’s 42 U.S.C. § 1985(3) claim of a conspiracy to violate

constitutional rights. Griffin fails to identify specific facts from which a “meeting

of the minds” could be inferred. Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2002).

                                          4

      The district court did not err by screening out Griffin’s procedural due process

claim pursuant to 28 U.S.C § 1915A(b)(1). Griffin failed to state a claim that

placement in administrative segregation deprived him of a liberty interest, see May

v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997), or that any of defendants’ actions

could have been the legal cause of his eventual parole denial, see Sandin v. Conner,

515 U.S. 472, 487 (1995).

                                         B



      1
        Griffin forfeited any objection to the district court’s entry of summary
judgment on his Eighth Amendment claims against Roggelin, Zurbano, Steadman,
and Spence because he failed to raise such claims in his opening brief. See Miller v.
Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986).

                                          3
                                          1

      The district court correctly granted defendants’ motions for summary

judgment on Griffin’s state-law claim of intentional infliction of emotional distress.

Griffin fails to point to specific facts that would create a triable issue of “extreme

and outrageous conduct by the defendant with the intention of causing, or reckless

disregard of the probability of causing, emotional distress.” Davidson v. City of

Westminster, 649 P.2d 894, 901 (Cal. 1982).

                                          2

      The district court properly granted defendants’ motions for summary

judgment on Griffin’s negligence claim. Griffin did not provide evidence of the

standard of care to which Dr. Santos is held. See Scott v. Rayhrer, 111 Cal. Rptr. 3d

36, 46–47 (Ct. App. 2010).

                                          II

      The district court’s partial denial of Griffin’s several motions to compel

discovery was an appropriate exercise of its discretion.       Defendants’ attorney

attested that the ledger of personal-safety-alarm activations does not exist. Griffin

does not make the necessary “clearest showing that the denial of discovery results

in actual and substantial prejudice.” Laub v. U.S. Dep’t of Interior, 342 F.3d 1080,

1093 (9th Cir. 2003) (citing Hallett v. Morgan, 287 F.3d 1193, 1212 (9th Cir. 2002)).

                                         III


                                          4
      The district court properly exercised its discretion to deny Griffin’s motion

for unspecified relief complaining of a purported conflict of interest in the California

Attorney General’s representation of the correctional-staff defendants.           Such

representation is according to law. See Cal. Gov. Code § 11040.

      AFFIRMED.




                                           5